DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 10, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US6352758).
Claim 1: Huang teaches in figures 1-4 an apparatus for harvesting moisture in the air with adequate moisture content (This is considered to be intended usage and the abstract teaches having hydrophobic and hydrophilic surfaces, therefore it is capable of removing moisture from air.), comprising; 	a plate having a non-horizontal surface consisting of water condensing surface areas and water repelling surface areas that are surrounded by the water condensing surface areas (Figure 1 shows hydrophilic area 4 which is the water condensing area and the hydrophobic area 2 which is the water repelling area. Figure 4 shows hydrophilic area 14 and hydrophobic area 12. The plate being non horizontal surface can depend on where it is placed and is therefore read upon by the limitation. Column 3 lines 44-63 also teach that the surface can be shaped or oriented in a manner that is desired, which includes non-horizontal.), wherein 	the water condensing surface areas are larger in size than the water repelling surface areas (Figures 1 and 4 show that 4/14 is larger than 2/12), and 	wherein the water condensing surface areas and water repelling surface areas of the non-horizontal surface are arranged in alternating patterns, and the water repelling surface areas form columns following the approximate direction from the high end to about the low end of the non-horizontal surface (Figure 1 shows this alternating column pattern. The high low end can depend on the orientation of the device.).
Claim 4: Huang teaches in figures 1-4 an apparatus for harvesting moisture in the air with adequate moisture content (This is considered to be intended usage and the abstract teaches having hydrophobic and hydrophilic surfaces, therefore it is capable of removing moisture from air.), comprising; 	a plate having a non-horizontal surface consisting of water condensing surface areas and water repelling surface areas that are surrounded by the water condensing surface areas (Figure 1 shows hydrophilic area 4 which is the water condensing area and the hydrophobic area 2 which is the water repelling area. Figure 4 shows hydrophilic area 14 and hydrophobic area 12. The plate being non horizontal surface can depend on where it is placed and is therefore read upon by the limitation. Column 3 lines 44-63 also teach that the surface can be shaped or oriented in a manner that is desired, which includes non-horizontal.), wherein 	the water condensing surface areas are larger in size than the water repelling surface areas (Figures 1 and 4 show that 4/14 is larger than 2/12), wherein  	the non-horizontal surface has ridges and valleys between adjacent ridges (Figures 2 and 3 shows ridges with valleys between them); 	wherein the ridges and the valleys are formed in the approximate direction from about the high end to about the low end of the non-horizontal surface (This is considered to depend on the orientation of the device), and wherein a column of water repelling surface area is formed in each valley following the valley centerline and is surrounded by water condensing surface areas (Column 4 lines 18-35 and figures 2-3 show there are some ridges with valleys inbetween them. The valley can comprise multiple valleys between different ridges. Therefore having a hydrophobic between two recesses 6 can be considered a water repelling area surrounded by water condensing areas.).
Claim 5: Huang teaches a column of water repelling area is formed on each ridge following the ridge centerline and is surrounded by water condensing areas (Figures 2 and 3 show that water condensing areas in recessed portion 6 surround the ridge 8 of the water repelling area).  
Claim 6: Huang teaches each column of water repelling area consists of a plurality of small islands forming a pattern (Figure 4 shows a different pattern of the device.).
Claim 7: Huang teaches the column width of each water repelling area is 1 µm to 1mm (Figure 3 shows the width can be 4 µm).
Claims 9 and 22: Huang teaches the plate includes a rigid substrate material selected from a group consisting essentially of plastic (column 8 lines 63-67 teaches this can be disposed over glass or plastic.).
Claims 10 and 23: Huang teaches the water condensing areas have a water contact angle of less than 20 degrees and the water repelling areas have a contact angle greater than 40 degrees (Column 9 lines 30-37 teach that the hydrophilic/condensing areas have a contact angle of less than 20 degrees and the hydrophobic/repelling area have a contact angle of more than 40 degrees.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang.
Claim(s) 11, 21 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.

Claim 3: Huang teaches the column width of each water repelling surface area is about 1 µm to 1 mm and the spacing between adjacent columns is about 10 µm to 100 mm (Figure 3 shows that the width of the water repelling surface 8 is 4 µm. The space between the areas is 9.76 µm. This is considered to be close enough to about 10 µm.). 
If Huang does not teach this it would be obvious to one of ordinary skill before the effective filing date of the invention to have an optimal spacing for droplets such as 10 µm to 100 mm.
Claim 8: Huang teaches the distance between adjacent ridges is about 10 µm to 100mm (Figure 3 shows that the width of the water repelling surface 8 is 4 µm. The space between the areas is 9.76 µm. This is considered to be close enough to about 10 µm.).
If Huang does not teach this it would be obvious to one of ordinary skill before the effective filing date of the invention to have an optimal spacing for droplets such as 10 µm to 100 mm.
Claims 11 and 24: Huang does not explicitly teach the non-horizontal surface forms an angle with the horizontal plane from greater than 5º to 90º. Column 3 lines 44-63 teach that the surface can be shaped or oriented in a manner that is desired, which includes non-horizontal angles.
It would be obvious to one of ordinary skill before the effective filing date of the invention to have the device of Huang be at an optimal angle such as 5 to 90 degrees depending on what it is being used for and what surface it is being attached to.
Claims 21 and 25: Huang does not explicitly teach the majority water condensing surface areas cover more than 80% of the non-horizontal surface. Figure 1 appears to show that the majority is water condensing but does not specify 80%.
It would be obvious to one of ordinary skill before the effective filing date of the invention to have desired amounts of water condensing area to water repelling depending on where and what condition the device is being used for. Absent a proper showing of criticality or unexpected results, the amount of surface area is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide more efficiency (column 3 lines 55-63 teach that they allow the surface to be modified and controlled so it is in a manner that is desirable for a particular end use). MPEP 2144.05.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        07/27/2022